Exhibit 10.3
EXECUTION COPY
TERMINATION AGREEMENT
(Management Services Agreement)
THIS TERMINATION AGREEMENT (this “Termination Agreement”), dated as of
November 13, 2008, is entered into by and among Real Mex Restaurants, Inc., a
Delaware corporation (the “Company”), and Sun Capital Partners Management IV,
LLC, a Delaware limited liability company (“Sun”). Capitalized terms used but
not otherwise defined herein shall have the respective meanings ascribed to them
in the Management Services Agreement, dated as of August 21, 2006, by and among
the parties hereto (the “Management Services Agreement”).
WHEREAS, the parties hereto are currently parties to the Management Services
Agreement;
WHEREAS, RM Restaurant Holding Corp., a Delaware corporation and parent of the
Company (“RMH”), has entered into that certain Exchange Agreement (the “Exchange
Agreement”), dated as of even date herewith, by and among RMH and the
signatories thereto, whereby RMH shall exchange the Credit Agreement Debt (as
defined in the Exchange Agreement) for shares of common stock of RMH (the
“Transaction”);
WHEREAS, RMH is required to cause the termination of the Management Services
Agreement pursuant to Section 5.1(g) of the Exchange Agreement;
WHEREAS, Section 1(c) of the Management Services Agreement provides that such
agreement shall terminate on the earliest of (i) the seventh anniversary of the
Effective Date and (ii) the date on which Sun (in its sole discretion) elects in
writing to terminate the Management Services Agreement;
WHEREAS, Section 9 of the Management Services Agreement provides that no
amendment, supplement or waiver of the Management Services Agreement shall be
effective unless the same shall be in writing and signed by Sun and the Company
(in the case of an amendment or supplement) or by the waiving party (in the case
of a waiver); and
WHEREAS, pursuant to this Termination Agreement, each of the undersigned desires
to terminate the Management Services Agreement as set forth herein in connection
with the Transaction.
NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:
1. Each party hereby consents to the termination of, and Sun hereby elects to
terminate, the Management Services Agreement and agrees that, other than the
consents of other party hereto as contemplated hereby, no other consent is
required thereunder or otherwise for the effective and binding consent by such
party to terminate the Management Services Agreement. Except as set forth in
Section 2 hereof, each party hereby waives any and all of its rights as against
each other party that such party may have under the Management Services
Agreement, as a result of, or in connection with, the termination of such
agreement, the execution and delivery of the Exchange Agreement (and other
agreements and instruments ancillary thereto), and the consummation of the
Transaction. Subject to the execution and delivery of this Agreement by the
parties hereto, the Management Services Agreement is hereby terminated effective
at the Closing (as defined in the Exchange Agreement).

 

 



--------------------------------------------------------------------------------



 



2. Notwithstanding anything contained herein or in the Exchange Agreement to the
contrary, Sections 5 (Limitation of Liability) and 6 (Indemnification) of the
Management Services Agreement shall survive and shall continue in full force and
effect, and this Termination Agreement shall not terminate or limit in any
manner whatsoever the parties’ rights and obligations thereunder.
3. Each party represents and warrants that it has the corporate power to consent
to the termination of (or elect to terminate), and waive its rights under, the
Management Services Agreement as set forth herein. Each party acknowledges and
agrees that the Management Services Agreement is in full force and effect and
has not been amended or modified since entered into and that each other party is
neither in breach of any provision of the Management Services Agreement nor, to
the knowledge of such party, has any event occurred which, with the giving of
notice or passage of time or both, would become a breach by any other party of
any provision of the Management Services Agreement.
4. This Termination Agreement may be executed in one or more counterparts,
including facsimile counterparts, each of which shall be deemed an original and
all of which together shall constitute one and the same agreement.
5. This Termination Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof.
6. This Termination Agreement shall be governed by and construed and enforced in
accordance with the domestic substantive laws of the State of Delaware, without
giving effect to any choice or conflict of law provision or rule that would
cause the application of the laws of any other jurisdiction.
7. If any provision of this Termination Agreement or the application thereof to
any person or circumstance is held invalid or unenforceable, the remainder of
this Termination Agreement and the application of such provision to other
persons or circumstances shall not be affected thereby and, to such end, the
provisions of this Termination Agreement are agreed to be severable.
[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Termination Agreement to
be duly executed by their respective authorized officers as of the date first
above written.

            REAL MEX RESTAURANTS, INC.
      By:   /s/ Frederick F. Wolfe         Name:   Frederick F. Wolfe       
Title:   CEO and President     

            SUN CAPITAL PARTNERS MANAGEMENT IV, LLC
      By:   /s/ Michael J. McConvery         Name:   Michael J. McConvery       
Title:   Vice President     

Signature Page to Termination Agreement
(Management Services Agreement)

 

 